DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amended abstract received on 10/05/2022 is acknowledged. The specification is accepted.
Claim Objections
Claims 1, 7-8 and 14 are objected to because of the following informalities:  
In claim 1 line 6, “first” should read “first cavity”.
In claim 1 line 7, “a second end reinforcement member” should read “a second end of the reinforcement member”. 
In claim 1 line 8, “second” should read “second cavity”.
Claims 7-8 should depend on claim 1 instead of cancelled claim 6, so in line 1, “claim 6” should read “claim 1”.  
In claim 14 line 2, “on” should read “one”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the limitations in claim 1 wherein “a first end of the reinforcement member is within a sidewall of a first cavity of the tooth receiving cavities comprising an attachment receiving well and the second end of the reinforcement member is within a sidewall of a second cavity of the tooth receiving cavities” is in combination with the limitations of claim 11 wherein “the reinforcement member having a first end, a second end and an apex, the reinforcement member extending between the first and the second end and the apex being between the first end and the second end, the apex being more proximate the attachment receiving cavity than the first end and the second end”. For examining purposes, it was interpreted as an added reinforcement member that is in addition to the reinforcement member of claim 1. 
Claims 14 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the limitations in claim 1, wherein “a first end of the reinforcement member is within a sidewall of a first cavity of the tooth receiving cavities comprising an attachment receiving well and the second end of the reinforcement member is within a sidewall of a second cavity of the tooth receiving cavities” is in combination with the limitations of claim 14, wherein “the reinforcement member includes a first end in the at least one sidewall and a second end within the hook or button”. For examining purposes, it was interpreted as an added reinforcement member that is in addition to the reinforcement member of claim 1.
Claims 17-18 are rejected under 35 U.S.C. 112(a) by virtue of dependency from claim 14.
Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the limitations in claim 1, wherein “a first end of the reinforcement member is within a sidewall of a first cavity of the tooth receiving cavities comprising an attachment receiving well and the second end of the reinforcement member is within a sidewall of a second cavity of the tooth receiving cavities” is in combination with the limitations of claims 15-16, wherein “the reinforcement member “extends long a shaft”. For examining purposes, it was interpreted as an added reinforcement member that is in addition to the reinforcement member of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the reinforcement member having a first end, a second end and an apex, the reinforcement member extending between the first and the second end and the apex being between the first end and the second end, the apex being more proximate the attachment receiving cavity than the first end and the second end” in lines 2-5. It is unclear whether the reinforcement member is the same as the reinforcement member of claim 1 or a different reinforcement member. For examining purposes, it was understood that the reinforcement member of claim 11 is an additional reinforcement member to that of claim 1, with its own first end and second end and apex. For examining purposes, “the reinforcement member” is construed as “a reinforcement member”.  

Claim 14 recites the limitation “the reinforcement member includes a first end in the at least one sidewall and a second end within the hook or button” in lines 1-3. It is unclear whether the reinforcement member is the same as the reinforcement member of claim 1 or a different reinforcement member. For examining purposes, it was understood that the reinforcement member of claim 14 is an additional reinforcement member to that of claim 1, with its own first end and second end. For examining purposes, “the reinforcement member” is construed as “a reinforcement member”.  
	Claims 17-18 are rejected under 35 U.S.C. 112(b) by virtue of dependency from claim 14. 
Claims 15-16 recites the limitation “the reinforcement member extends along a shaft” in lines 1-2. It is unclear whether the reinforcement member is the same as the reinforcement member of claim 1 or a different reinforcement member. For examining purposes, it was understood that the reinforcement member of claims 15-16 is an additional reinforcement member to that of claim 1, with its own first end and second end. For examining purposes, “the reinforcement member” is construed as “a reinforcement member”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman et al. (WO 2017/007964 A1), in view of Li et al. (US 2008/0299507 A1). 
Regarding claim 1,  Kopelman teaches a method of directly fabricating an orthodontic device (abstract), the method comprising: 
directly fabricating tooth receiving cavities of an orthodontic device, the tooth receiving cavities including at least one sidewall and being fabricated of a first material ([0009] lines 1-9; “a method for fabricating an orthodontic appliance comprising an integrally formed component is provided…wherein the shell comprises a plurality of teeth receiving cavities shaped to move the one or more teeth from the initial arrangement to the target arrangement; and generating instructions for direct fabrication of the orthodontic appliance, wherein the instructions are configured to cause direct fabrication of the shell using a first material”); and
directly fabricating a reinforcement member ([00244] lines 1-4; reinforced structure) within the at least one sidewall ([00205] lines 7-10; the member is formed integrally), a first end of the reinforcement member is within a sidewall of a first cavity of the tooth receiving cavities comprising an attachment receiving well (1506, Fig. 15 and [0197]-[0205]; the attachment well is one type of integrally formed components which can vary in shape, position, orientation, material or combination) and the second end of the reinforcement member is within a sidewall of a second cavity of the tooth receiving cavities (see one example of annotated Figure 16 below), 
wherein the reinforcement member is fabricated of a second material different than the first material ([00204] lines 1-5; “The material composition of an integrally formed component may be the same as the rest of the appliance (e.g., the appliance shell), or may be different from the rest of the appliance. For example, in some embodiments, an appliance shell is directly fabricated from a first material, and an integrally formed component is fabricated from a second, different material”). 

    PNG
    media_image1.png
    393
    531
    media_image1.png
    Greyscale

However, Kopelman does not teach the reinforcement member comprises a fiber. 
	Li et al. teaches a system and method in the same field of endeavor of orthodontic devices for repositioning teeth (abstract). Li teaches the system comprises two appliances each made of a different material (abstract). Li teaches the second material may include fillers or fiber material to act as reinforcement ([0047]). 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the reinforcement member second material to include a fiber, as taught by Li, because it would enhance its reinforcement capabilities since fibers are known to improve mechanical properties of a material and increase its strength. 

Regarding claim 2, Kopelman in view of Li teaches the method of claim 1 (see rejection above). Kopelman teaches wherein: directly fabricating the tooth receiving cavities occurs at the same time as directly fabricating the reinforcement member ([0007] lines 5-6; “the appliance and feature are produced in a single fabrication step such that the feature is integrally formed into the appliance”). The appliance shell and the reinforcement component are formed integrally ([00244] lines 1-3). 

Regarding claim 3, Kopelman in view of Li teaches the method of claim 1 (see rejection above). Kopelman teaches wherein the first material comprises a polymer ([0068] lines 1-4; “Although reference is made to an appliance comprising a polymeric shell appliance, the embodiments disclosed herein are well suited for use with many appliances that receive teeth, for example appliances without one or more of polymers or shells”).
Regarding claim 4, Kopelman in view of Li teaches the method of claim 3 (see rejection above). Kopelman teaches wherein the second material comprises a metal ([00244] lines 5-6; “The appliance can also be locally stiffened by embedding a reinforcing structure (e.g., a stronger and stiffer material such as stainless steel”).

Regarding claim 5, Kopelman in view of Li teaches the method of claim 1 (see rejection above). Kopelman teaches wherein directly fabricating the reinforcement member within the at least one sidewall includes: fabricating the reinforcement member to extend from a first end to a second end along a mesial-distal direction of the orthodontic device ([00202] lines 9-10; “The integrally formed component may be positioned such that the longest axis of the integrally formed component aligns with or does not align with the mesial-distal axis”; see examples of reinforcement members 2502 and 2610 in figures 25-26).

Regarding claim 7, Kopelman in view of Li teaches the method of claim 1 (see rejection above). Kopelman teaches wherein: the first tooth receiving cavity and the second tooth receiving cavity are adjacent (see annotated Figure 16 below).

    PNG
    media_image1.png
    393
    531
    media_image1.png
    Greyscale


Regarding claim 8, Kopelman in view of Li teaches the method of claim 1 (see rejection above). Kopelman teaches wherein: the first tooth receiving cavity and the second tooth receiving cavity are not adjacent. Kopelman teaches that the location and length of the reinforcement member may vary as to apply force on the teeth in the desired direction ([0206]). Kopelman indicates that the first and second tooth receiving cavities may be selected to not be adjacent when a length is modified and the reinforcement member is made longer to extend across at least three cavities, and so the ends would not be adjacent (i.e. a cavity in between), in order to apply forces in a desired direction to the teeth. 

Regarding claim 9, Kopelman in view of Li teaches the method of claim 1 (see rejection above). Kopelman teaches wherein directly fabricating tooth receiving cavities of an orthodontic device includes: directly fabricating an attachment receiving cavity (106) or (2406) in the at least one sidewall (see Fig. 1A; the cavity 106 is formed within the sidewall of shell 100 and receives attachment 104 or fig. 24, see claim 11 below). 

Regarding claim 10, Kopelman in view of Li teaches the method of claim 9 (see rejection above). Kopelman teaches wherein directly fabricating the reinforcement member within the at least one sidewall includes:
fabricating the reinforcement member proximate the attachment receiving cavity (106) in the at least one sidewall ([0197]-[0205]; the attachment receiving cavity is one type of integrally formed components which can vary in shape, position, orientation, material or combination, see alternative below with respect to claim 11).

Regarding claim 11 (as best understood), Kopelman in view of Li teaches the method of claim 10 (see rejection above). Kopelman teaches wherein: a reinforcement member (2404, Figure 24) having a first end, a second end, and an apex (see Fig. below), the reinforcement member extending between the first end of the sidewall and the second end of the sidewall and includes an apex (see annotated Figure 24 below) between the first end and the second end of the sidewall, the apex being more proximate the attachment receiving cavity (2406, “hole”; According to Merriam-Webster, a cavity is “an unfilled space within a mass”) than the first end and the second end of the sidewall (see annotated Figure 24 below).

    PNG
    media_image2.png
    348
    436
    media_image2.png
    Greyscale

Regarding claim 12, Kopelman in view of Li teaches the method of claim 1 (see rejection above). Kopelman teaches wherein the reinforcement member is in a lingual sidewall of the at least one sidewall ([0206]; The reinforcement member 1602 can be placed in various locations depending on the direction and area where force is needed).

Regarding claim 13, Kopelman in view of Li teaches the method of claim 1 (see rejection above). Kopelman teaches the method further comprising: directly fabricating an integral aligner hook or button on the at least one sidewall ([0151] lines 1-6; “The direct fabrication approaches presented herein can be used to produce orthodontic appliances with various types of built-in components, also referred to herein as an "integrally formed component" or an "integrally formed feature." Examples of integrally formed components include, but are not limited to: a hook, button, groove, slit, slide block, slide column, slide cylinder, corrugation, undercut, internal structure, hole, connection, snap, bevel, mating, guide, channel, block, recess, cavity, chamber, scaffold, layer, a coating, or any other structure or feature”).

Regarding claim 15, Kopelman in view of Li teaches the method of claim 13 (see rejection above). Kopelman teaches wherein the reinforcement member extends along a shaft of the button (3706, see annotated Figure 37A below and [00297] lines 9-11; “The terminal end of the connecting structure 3702 includes a coupling 3708, such as a hook, that engages with a corresponding coupling 3706, such as a hook, loop, or other coupling, that is integrated with the aligner 3703”). Kopelman teaches that the integral components may be a hook, button, connection, block [0151]. The teachings of Kopelman indicate that a hook and a button can be interchangeable and both be structures for an attachment feature within the shell in which a reinforcement member can be attached to, and hence are equivalents. 

    PNG
    media_image3.png
    237
    374
    media_image3.png
    Greyscale

Regarding claim 16, Kopelman in view of Li teaches the method of claim 13 (see rejection above). Kopelman teaches wherein the reinforcement member (3702) extends along a shaft of the hook ([00297] lines 9-11; “The terminal end of the connecting structure 3702 includes a coupling 3708, such as a hook, that engages with a corresponding coupling 3706, such as a hook, loop, or other coupling, that is integrated with the aligner 3703”, see figure 37A below). 

    PNG
    media_image4.png
    268
    469
    media_image4.png
    Greyscale

Regarding claim 19, Kopelman in view of Li teaches the method of claim 1 (see rejection above). Kopelman teaches wherein the orthodontic device is a template for placing a second orthodontic device of a tooth of the patient ([00197] lines 4-26). 
Regarding claim 20, Kopelman in view of Li teaches the method of claim 19 (see rejection above). Kopelman teaches the method further comprising: directly fabricating a second orthodontic device with the first orthodontic device. Kopelman teaches there can be a plurality of orthodontic devices ([00197] lines 4-26) and they may be immediately fabricated together ([00342] lines 4-6).

Regarding claim 21, Kopelman in view of Li teaches the method of claim 20 (see rejection above). Kopelman teaches wherein: directly fabricating the second orthodontic device occurs at the same time as one or more of directly fabricating the tooth receiving cavies and directly fabricating the reinforcement member ([0072] lines 9-11; “The appliances can be generated all at the same stage or in sets or batches (e.g., at the beginning of a stage of the treatment”). 

Claims 14,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman et al. (WO 2017/007964 A1), in view of Li et al. (US 2008/0299507 A1), and further in view of Kuo et al. (US 2016/0074137 A1). 
Regarding claim 14 (as best understood), Kopelman in view of Li teaches the method of claim 13 (see rejection above). Kopelman teaches wherein a reinforcement member includes a first end (3709) in the at least one sidewall and a second end (3708) connected to a hook or button (see Figure 37A). However, Kopelman is silent to the second end being within the hook or button. 
Kuo et al. teaches a system and method in the same field of endeavor of orthodontic positioning for applying force onto teeth (abstract). Kuo et al. teaches the system includes an appliance shell comprising a reinforcement member (54, Fig. 6) embedded into hook (50, Fig. 6) to stiffen the hook as to prevent any deformation or deflection induced by any applied forces ([0044] lines 12-20). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Kopelman in view of Li to have the reinforcement member have a second end that is embedded within the hook or button, as taught by Kuo, because it would enhance the stiffness and strength of the hook/button region and avoid deformation caused by the applied forces. 

Regarding claim 17, Kopelman in view of Li teaches the method of claim 14 (see rejection above). Kuo teaches wherein the second end (3708) of the reinforcement member is in a shaft of the button. Kuo et al. teaches a system and method in the same field of endeavor of orthodontic positioning for applying force onto teeth (abstract). Kuo et al. teaches the system includes an appliance shell comprising a reinforcement member (54, Fig. 6) embedded into hook (50, Fig. 6) to stiffen the hook as to prevent any deformation or deflection induced by any applied forces ([0044] lines 12-20). 
Kopelman teaches that the reinforcement member’s second end may engage with a hook or other coupling ([00297] lines 9-11; “The terminal end of the connecting structure 3702 includes a coupling 3708, such as a hook, that engages with a corresponding coupling 3706, such as a hook, loop, or other coupling, that is integrated with the aligner 3703”). Kopelman also teaches that the integral components may be a hook, button, connection, block [0151]. The teachings of Kopelman indicate that a hook and a button can be interchangeable and both be structures for an attachment feature within the shell in which a reinforcement member can be attached to, and hence are equivalents. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Kopelman in view of Li to have the reinforcement member have a second end that is embedded within the hook or button or coupling feature, as taught by Kuo, because it would enhance the stiffness and strength of the hook/button region and avoid deformation caused by the applied forces. 
Regarding claim 18, Kopelman in view of Li teaches the method of claim 14 (as best understood). Kuo teaches wherein the second end of the reinforcement member is in a head of the button. Kuo et al. teaches a system and method in the same field of endeavor of orthodontic positioning for applying force onto teeth (abstract). Kuo et al. teaches the system includes an appliance shell comprising a reinforcement member (54, Fig. 6) embedded into hook (50, Fig. 6) to stiffen the hook as to prevent any deformation or deflection induced by any applied forces ([0044] lines 12-20). 
Kopelman teaches that the reinforcement member’s second end may engage with a hook or other coupling ([00297] lines 9-11; “The terminal end of the connecting structure 3702 includes a coupling 3708, such as a hook, that engages with a corresponding coupling 3706, such as a hook, loop, or other coupling, that is integrated with the aligner 3703”). Kopelman also teaches that the integral components may be a hook, button, connection, block [0151]. The teachings of Kopelman indicate that a hook and a button can be interchangeable and both be structures for an attachment feature within the shell in which a reinforcement member can be attached to, and hence are equivalents. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Kopelman in view of Li to have the reinforcement member have a second end that is embedded within the hook or button or coupling feature, as taught by Kuo, because it would enhance the stiffness and strength of the hook/button region and avoid deformation caused by the applied forces. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772        

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
12/16/2022